ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Continental Controls and Designs, Inc.      )      ASBCA No. 59363
                                            )
Under Contract Nos. N00014-05-C-0105        )
                    W31P4Q-05-R203          )
                    H94003-07-C-0713        )

APPEARANCES FOR THE APPELLANT:                     Victor G. Klingelhofer, Esq.
                                                   Daniel J. Strouse, Esq.
                                                    Cohen Mohr LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Kara M. Klaas, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 7 January 2015




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59363, Appeal of Continental Controls and
Designs, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals